704 N.W.2d 76 (2005)
474 Mich. 874-79
McNAMARA
v.
FARMER.
No. 129283.
Supreme Court of Michigan.
October 6, 2005.
Application for Leave to Appeal.
SC: 129283, COA: 260575.
On order of the Court, the application for leave to appeal the July 7, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Luce Circuit Court. See Girard v. Wagenmaker, 437 Mich. 231, 470 N.W.2d 372 (1991); Aichele v. Hodge, 259 Mich.App. 146, 673 N.W.2d 452(2003).
CAVANAGH and KELLY, JJ., would grant leave to appeal.